Exhibit 10.9

 

SETTLEMENT AGREEMENT AND RELEASE

 

This SETTLEMENT AGREEMENT AND MUTUAL RELEASE (“Agreement”) is made and effective
this 7th day of November, 2003 (the “Effective Date”), by and between PMSI
BARNES CANYON, LLC, a California limited liability company (“PMSI”), and
CORAUTUS GENETICS INC., a Delaware corporation, formerly known as GENSTAR
THERAPEUTICS CORPORATION, a Delaware corporation (“Corautus”), hereinafter
sometimes referred to collectively as “the Parties,” and is based on the
following facts:

 

A.    PMSI and Corautus entered into a written Building Lease dated January 22,
2001, (the “Lease”), for that certain real property located at 10030 Barnes
Canyon Road, San Diego, California 92121 (the “Premises”). The Premises consists
of 43,519 rentable square feet of which 20,387 rentable square feet are known as
“the Eastern Premises” and 23,132 rentable square feet are known as “the Western
Premises”. PMSI transferred an interest in the Lease to Fremont Investment &
Loan (“Lender”) under an Assignment of Rents and Leases dated April 13, 2001,
between PMSI and Lender as security for a loan.

 

B.    A dispute arose under the Lease in April, 2003. PMSI contended that
Corautus failed to pay the April 2003 Monthly Rent and Additional Rent for the
Premises in the aggregate sum of $54,797.71 and that Corautus failed to perform
certain maintenance and construction obligations under the Lease. On April 30,
2003, PMSI caused to be served upon Corautus a written Three (3) Day Notice To
Pay Rent Or Surrender Possession (the “Notice”). PMSI further contended that
Corautus did not comply with the terms of said Notice and that Corautus remained
in possession of the Premises in violation of the Notice. On May 9, 2003, PMSI
filed a Complaint for Recovery of Rent and Recovery of Possession (Unlawful
Detainer) against Corautus in the San Diego County Superior Court bearing Case
No. GIC 810575 (the “Complaint”). The Complaint sought (i) restitution and
possession of the Premises; (ii) termination of the Lease pursuant to California
Civil Code § 1951.2; (iii) unpaid rent and additional rent from April 1, 2003,
through May 5, 2003, in the principal sum of $77,919.06; (iv) daily damages at
the rate of $4,624.27 per day from May 6, 2003, due to Corautus’s unlawful
detention of the Premises; and (v) attorney’s fees and costs.

 

C.    On May 19, 2003, Corautus filed its Answer to the Complaint. On June 16,
2003, Corautus voluntarily surrendered possession of the Premises to PMSI
pursuant to that certain Agreement For Surrender Of Leasehold Interest,
Termination Of Tenancy And Reservation Of Rights Under Lease (the “Surrender
Agreement”) dated May 27, 2003. The Surrender Agreement provided, among other
things, that (i) the Lease was terminated pursuant to California Civil Code §
1951.2 (exclusively) upon Corautus’s surrender of the Premises, (ii) the
Surrender Agreement was without prejudice to any further and separate legal
action that PMSI may file against Corautus under Civil Code § 1951.2 for any and
all damages recoverable thereunder, (iii) PMSI expressly reserved all remedies
contemplated and contained in the Lease that entitles PMSI to sue and collect
for damages against Corautus, should a further action be filed, and (iv)
Corautus relinquished to PMSI the security deposit in the principal sum of
$699,786.00 (the “Security Deposit”), which was to be applied in accordance with
Civil Code § 1950.5 and Section 7.2 of the Lease. Corautus expressly reserved
all defenses available to it under the Lease.



--------------------------------------------------------------------------------

D.    PMSI contends that Corautus’s surrender of the Premises entitles PMSI to
amend its Complaint pursuant to Civil Code§ 1950.3 and to seek damages under
Civil Code § 1951.2, which damages PMSI claims are currently in excess of
$15,846,000.00, and Corautus contends that it has defenses to such claims,
including those defenses based on PMSI’s duty to mitigate.

 

E.    PMSI and Corautus desire to avoid further costs and uncertainties of any
subsequent litigation by compromising and settling their disputes and claims
between them as to the entire action, and desire to enter into the following
Agreement on the terms and conditions hereinafter set forth.

 

NOW THEREFORE, for and in consideration of the mutual undertakings contained in
this Agreement and other good and valuable consideration, each to the other,
receipt of which is hereby acknowledged, it is hereby agreed as follows:

 

1.    Consideration.    PMSI and Corautus hereby acknowledge that a portion of
the consideration for this Agreement is PMSI’s release of Corautus (effective as
provided in Section 4.1) from any and all claims arising out of the Lease,
and/or the termination thereof, and/or in connection with the tenancy between
PMSI and Corautus, as more particularly described in subparagraph 4.1 below.
Corautus would not have entered into this Agreement or provided the Settlement
Sum (as hereinafter defined) without the release to be provided by PMSI. The
release by PMSI is made in exchange for Corautus’s promises to provide delivery
of the Settlement Sum and to release PMSI from any and all claims arising out of
the Lease, and/or the termination thereof and/or in connection with the tenancy
between PMSI and Corautus, as more particularly described in subparagraph 4.2
below.

 

2.    Settlement Sum.    Corautus shall provide or pay PMSI the following (the
“Settlement Sum”):

 

2.1    Upon request of PMSI, Corautus shall pay, or reimburse PMSI, the cost to
remedy Corautus’s unfulfilled obligations under Paragraph 12.1 and Exhibit “C”
of the Lease in accordance with plans and specifications prepared by Landlord,
by contractors selected by Landlord, to a maximum aggregate cost of Six Hundred
Fifty Thousand Dollars ($650,000). Subject to the foregoing aggregate
limitation, Corautus shall make payment as from time to time directed by PMSI in
writing, such writing containing appropriate wire transfer instructions, upon
not less than ten (10) business days notice. Corautus shall not be obligated to
make more than ten (10) separate disbursements. If Corautus has not disbursed
the aggregate sum of $650,000 under this Section 2.1 on or before March 31,
2004, then Corautus shall make payment to PMSI on or before April 15, 2004 of
such sum as will bring the aggregate of the payments made by Corautus under this
Section 2.1 to $650,000. All payments by Corautus under this Section 2.1 shall
be by bank wire or other delivery of good funds.

 

2.2    On or before the tenth (10th) day of each of the twenty-two (22)
consecutive calendar months commencing February, 2004, and continuing through
November, 2005, Corautus shall pay to PMSI the sum of Twenty-Five Thousand
Dollars ($25,000.00) (for a grand total under this Section 2.2 of $550,000),
with each such payment to be made by wire transfer or otherwise by good funds
delivered to PMSI.



--------------------------------------------------------------------------------

2.3    Corautus shall cause to be issued to PMSI with respect to each of the
twenty-four (24) consecutive calendar months commencing November, 2003, and
ending October, 2005, that number of whole shares of Common Stock of Corautus
(“Common Stock”) which on the first day of each such month shall have a “Trading
Value” of $50,000. The Trading Value shall be the closing price per share of the
Common Stock on the first trading day for the Common Stock for each of the above
months. By way of illustration, if the closing price of the Common Stock on
December 1, 2003 is $5.00 per share and on May 1, 2004 is $10.00 per share, then
the number of shares to be delivered by Corautus to PMSI for such months,
respectively, shall be 10,000 shares and 5,000 shares Corautus will deliver to
PMSI the shares of Common Stock pursuant to the following schedule:

 

On or Before

--------------------------------------------------------------------------------

  

For Months

--------------------------------------------------------------------------------

May 5, 2004

   November, 2003 - April, 2004

March 5, 2005

   May, 2004 - February, 2004

January 5, 2006

   March, 2005 - October, 2005

 

The grand total value of Common Stock issued to PMSI with respect to such
twenty-four (24) month period, measured for each month at the Trading Value for
such month (and disregarding increases or decreases subsequent thereto), shall
be one million two hundred thousand dollars ($1,200,000).

 

2.4    On or before January 5, 2006, Corautus shall pay to PMSI the sum of
$680,901.60 by wire transfer or otherwise by delivery to PMSI of good funds;
provided, however, there shall be credited against such sum the amount equal to
one-half of any payments of base rent for all or part of the Premises received
by PMSI (the date of receipt to be determined under GAAP) after the Effective
Date but prior to December 1, 2004. In the event that PMSI grants to a new
tenant possession of the Premises with a “free base rent” period after such new
tenant takes occupancy and its tenant improvements have been completed, PMSI
shall be deemed to have received rent during each month of the “free base rent”
period equal to the average base rent over the first two (2) years of the lease
(including free rent months). For instance, if PMSI leases the Eastern Premises
for $15,000 per a month for five (5) years commencing August 1, 2004, with two
(2) free months free of base rent, the amount owing under this Paragraph 2.4
shall be reduced by $6,875 per month (.5 x ($15,000/month x 22 months)/ 24
months) for four (4) months (August 1, 2004 through November 30, 2004), for a
total of $27,500, with the balance owing under this Section 2.4 of $653,401.60.

 

2.5    Upon the Effective Date of this Agreement, Corautus shall deliver to PMSI
a warrant in the form attached hereto as Exhibit “1” (the “Warrant Agreement”),
exercisable for seven (7) years from the date of its execution, to acquire One
Hundred Thousand (100,000) shares of common stock (the “Warrant Shares”) in
Corautus at a per share issuance price of $4.50.

 

Corautus acknowledges and agrees that if for any reason it fails to pay any
amounts due under Section 2 of this Agreement on the date such payment is due
and payable, PMSI shall be entitled to damages for detriment caused thereby, but
that it is extremely difficult and impractible to



--------------------------------------------------------------------------------

ascertain the extent of such damages. Corautus therefore agrees that upon any
default in any payment under this Agreement, PMSI shall be entitled to collect a
late fee equal to $.07 for each $1.00 of the amount not paid, which amount shall
be payable on demand. Corautus acknowledges and agrees that the amount of
damages ascertained by the parties hereto is a reasonable estimate of the
damages PMSI will sustain and that Corautus shall pay such amounts upon demand.

 

On or before fourteen (14) days from the Effective Date, Corautus shall deliver
to PMSI an unconditional and irrevocable letter of credit in the principal
amount of $680,901.60 (“Letter of Credit”) in favor of PMSI in substantially the
form attached hereto as Exhibit “2,” or such other form as PMSI shall approve in
its reasonable business discretion, and issued by a financial institution,
reasonably satisfactory to PMSI, as security for the faithful performance and
observance by Corautus of the terms, provisions and conditions of this
Agreement. Corautus shall bear all costs associated with the procurement of such
Letter of Credit. If the Letter of Credit held by PMSI bears an expiration date
prior to January 15, 2006, and it is not extended or a new Letter of Credit for
an extended period of time is not substituted within thirty (30) days prior to
the expiration of the Letter of Credit, then PMSI shall be entitled to draw upon
the Letter of Credit and the proceeds of such Letter of Credit shall be applied
dollar for dollar against any obligations of Corautus to PMSI under Section 2
hereof and any excess thereafter promptly refunded by PMSI to Corautus. The
proceeds of any drafts under the Letter of Credit shall be applied to the
obligations of Corautus to PMSI under Section 2 hereof. The Letter of Credit (or
any undrawn portion thereof) shall be returned by PMSI to Corautus at the time
all obligations of Corautus to PMSI under Sections 2.1, 2.2, and 2.4 are fully
discharged.

 

2.6    Corautus agrees to register, in an amount based on its best estimate, the
Common Stock to be issued pursuant to Section 2.3 and the Warrant Shares to be
issued pursuant to exercise of the warrant described in Section 2.5 (with all
such securities being collectively referred to herein as the “Shares”) as
follows:

 

(a)    Corautus shall, before June 1, 2004, prepare and file with the Securities
and Exchange Commission (the “SEC”) a registration statement on Form S-3 or
another appropriate form (the “Registration Statement”) under the Securities Act
of 1933, as amended (the “Securities Act”) covering the resale of the Shares by
PMSI (for purposes of this Section 2.6, PMSI shall also include any related or
affiliated funds or entities of PMSI), and corresponding applications for
registration under the blue sky laws of any states for which PMSI reasonably
requests in writing to Corautus that Corautus obtain such blue sky registration.
Corautus shall use commercially reasonable efforts to obtain effectiveness of
the Registration Statement and such blue sky registrations as soon thereafter as
practicable, and in any event by August 15, 2004 (the “Deadline”). In the event
the Registration Statement is not declared effective by the SEC by or before the
Deadline, Corautus shall pay to PMSI liquidated damages (not penalties) in cash
in an amount equal to $3,000 for each complete seven day period after the
Deadline; provided, however, that such fees in the aggregate shall in no event
exceed $120,000. Such liquidated damages will not be owed if the delay is
related to or caused by PMSI’s delay in providing information to Corautus to
complete the Registration Statement. Corautus shall use its best efforts to keep
the Registration Statement and such blue sky registrations effective thereafter.
Notwithstanding the foregoing, Corautus will only be required to maintain the
effectiveness of the Registration Statement and such blue sky registrations
until the earlier of (i)



--------------------------------------------------------------------------------

such time as all of the Shares have been disposed of by PMSI, or (ii) such date
on which PMSI may legally dispose of all of the Shares in one transaction in the
open market pursuant to Rule 144(k) or similar provision under the Securities
Act. Corautus shall also cause the Shares to be listed and/or quoted on any
stock market or exchange on which the Common Stock may from time to time be
listed and/or quoted. Corautus shall pay all fees and expenses incurred by
Corautus in connection with preparing, filing, prosecuting and updating the
Registration Statement, such blue sky applications and registrations, and such
listing, including all registration and filing fees, listing fees, printing
expenses, and fees and disbursements of Corautus’s counsel and accountants.

 

(b)    PMSI shall cooperate fully with Corautus in the preparation of such
Registration Statement and blue sky applications and shall provide to Corautus
all information and materials (including updated information and materials)
regarding itself and its proposed method of disposition of the Shares and take
all actions reasonably requested by Corautus to permit Corautus to comply with
applicable requirements of the SEC, to comply with applicable requirements of
the relevant blue sky laws, and to obtain the desired acceleration of the
effective date of such Registration Statement.

 

(c)    Subject to Section 2.6(d) hereof, Corautus shall promptly prepare and
file with the SEC and any relevant blue sky authorities such amendments and
supplements to the Registration Statement and the prospectus used in connection
therewith as may be necessary to keep such Registration Statement effective and
to comply with (and enable PMSI to comply with) the provisions of the Securities
Act and Rule 415 thereunder with respect to the disposition of all the Shares.

 

(d)    During the effectiveness of the Registration Statement, Corautus shall
promptly notify PMSI of the happening of any event or other circumstance as the
result of which, in Corautus’s judgment, (i) the prospectus included in the
Registration Statement, as then in effect, would include an untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing, or (ii) the offer or resale of the Shares would
otherwise have a material and adverse effect on any proposed or pending
acquisition, merger, business combination or other material transaction
involving Corautus; and, upon receipt of such notice and until the earlier of
(i) the date Corautus makes available to PMSI a supplemented or amended
prospectus meeting the requirements of the Securities Act and relevant blue sky
laws, or (ii) the date Corautus notifies PMSI that PMSI may resume offers and
sales using the prior prospectus, PMSI shall not offer or sell any Shares
pursuant to the Registration Statement (and shall return all copies of such
prior prospectus to Corautus if requested to do so by it). Notwithstanding
Section 2.6(c), Corautus may continue such “blackout” period or periods for such
period of time as Corautus considers reasonably necessary and in its best
interest due to circumstances then existing, or simply due to the fact that
amendments/supplements of a Registration Statement/ prospectus cannot be
prepared instantly; but in no event may Corautus impose “blackouts” on PMSI for
any period of twenty (20) or more consecutive business days or totaling more
than forty (40) days in any twelve (12) month period. Corautus shall not be
required to pay any liquidated damages as specified in Section 6.1(a) above for
such “blackout” period or periods.



--------------------------------------------------------------------------------

(e)     Corautus shall not be required to apply for or obtain blue sky
registration in any state if in connection therewith or as a condition thereto
it must (i) qualify to do business in such state where it would not otherwise be
required to qualify, (ii) subject itself to general taxation in such state or
(iii) file a general consent to service of process in such state.

 

(f)    Corautus will indemnify PMSI, and each of the officers and directors of,
and each person controlling, PMSI, against all claims, losses, expenses, damages
and liabilities (or actions in respect thereto) arising out of or based on (A)
any untrue statements (or alleged untrue statement) of a material fact contained
in any prospectus contained in any registration statement covering the Shares
for resale, or based on any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, or (B) any misrepresentation or breach of any
representation or warranty given or made by Corautus in this Agreement, and will
reimburse PMSI, each of its officers and directors and each person controlling
PMSI, for any reasonable legal and any other expenses incurred in connection
with investigating, defending or settling any such claim, loss, damage,
liability or action, provided that Corautus will not be liable in any such case
to the extent that any such claim, loss, damage or liability is caused by any
untrue statement or omission based upon written information furnished to
Corautus by PMSI specifically for use therein.

 

(g)    Corautus shall cooperate with PMSI to facilitate the timely preparation
and delivery of certificates representing the Shares to be offered for resale
pursuant to the Registration Statement and enable such certificates to be in
such denomination or amounts, as the case may be, as PMSI may reasonably request
and registered in such names as PMSI may reasonably request after a Registration
Statement which includes the Shares is ordered effective by the SEC, that
Corautus deliver, and on such request, Corautus shall cause its legal counsel to
deliver to the transfer agent for the Shares an opinion of such counsel in
appropriate form to ensure the transfer of such shares without legend upon
delivery by PMSI to the transfer agent of an Investor certificate that the
resale was made via proper delivery of the Prospectus under the Registration
Statement.

 

(h)    When and if the SEC declares the Registration Statement effective,
Corautus shall promptly deliver to PMSI (i) a certificate signed by the Chief
Executive Officer or President of Corautus that the Registration Statement is
effective and, to his/her knowledge, no stop order with respect to the
Registration Statement has been issued and no proceedings therefor have been
instituted and (ii) such number of copies of the Registration Statement and
(from time to time) of each amendment and supplement thereto, such number of
copies of the prospectus (including (from time to time) any supplemental or
amended prospectus) included in such Registration Statement, and such other
related documents as PMSI may reasonably request in writing in order to
facilitate the disposition of the Shares by PMSI.

 

(i)    As long as PMSI owns any Shares, Corautus shall use its best efforts to
properly file all SEC reports, or otherwise make available “adequate current
public information” about itself, within the meaning of Rule 144(c) under the
Securities Act, to potentially make available to PMSI the benefits of certain
rules and regulations of the SEC which may permit the sale of the Shares without
registration.



--------------------------------------------------------------------------------

(j)    PMSI will promptly notify Corautus of any changes in the information set
forth in the Registration Statement or Prospectus regarding PMSI or its plan of
distribution.

 

3.    FDA Approval.    Corautus agrees to provide pertinent information which it
has in its possession and otherwise reasonably cooperate with PMSI in order to
(i) assist PMSI to obtain the Food and Drug Administration’s approval
(validation) of the Premises for manufacturing purposes; and (ii) releasing of
the Premises; provided, however, that this commitment shall not obligate
Corautus to engage any third party contractor, consultant or agent or otherwise
to undertake activities which will cause Corautus to incur additional cost or
liability.

 

4.    Release.

 

4.1    Except with respect to the obligations created by or arising out of this
Agreement, effective upon the delivery by Corautus to PMSI of the payments
required under Section 2.1 hereof and the Letter of Credit, PMSI, on behalf of
itself and its successors-in-interest, affiliates, subsidiaries, partners,
agents, attorneys, employees, members, directors, officers, shareholders,
representatives, consultants, parent corporations, divisions, successors and
assigns, unconditionally releases, acquits, and forever discharges Corautus and
its affiliates, subsidiaries, partners, agents, attorneys, employees, members,
directors, officers, shareholders, representatives, consultants, parent
corporations, divisions, successors and assigns from any and all rights, claims,
demands, actions, causes of action, damages, costs, or other claims whatsoever
in law or in equity, whether now existing or hereafter arising, whether actual
or contingent, whether known or unknown, foreseen or unforeseen, which PMSI may
have or allege to have against Corautus and its predecessors,
successors-in-interest, affiliates, property agents, subsidiaries, partners,
agents, attorneys, employees, members, directors, officers, shareholders,
representatives, consultants, parent corporations, divisions, successors and
assigns pertaining to, relating to, connected with, or arising out of the Lease
and/or the termination thereof, and/or the tenancy arising out of the leasehold
estate, including any other matters or things done, omitted, claimed or suffered
to be done by PMSI relating to activities or relationships from the beginning of
time, through and including the date of this Agreement. Any provision of the
Agreement to the contrary notwithstanding, such release shall not apply to
Corautus indemnification obligation under the Lease as described in Paragraph
15.1 of the Lease to the extent of matters which occurred during the term of the
Lease or which arose by Corautus’s occupancy of the Premises.

 

4.2    Except with respect to representations or warranties made by PMSI in this
Agreement or obligations created by or arising under this Agreement, effective
upon the delivery by Corautus to PMSI of the payments required under Section 2.1
hereof, Corautus, on behalf of itself and its successors-in-interest,
affiliates, subsidiaries, partners, agents, attorneys, employees, members,
directors, officers, shareholders, representatives, consultants, parent
corporations, divisions, successors and assigns, hereby unconditionally
releases, acquits, and forever discharges PMSI and its predecessors,
successors-in-interest, affiliates, property agents, subsidiaries, partners,
agents, attorneys, employees, members, directors, officers, shareholders,
representatives, consultants, parent corporations, divisions, successors and
assigns from any and all rights, claims, demands, actions, causes of action,
damages, costs, or other claims whatsoever, in law or in equity, whether now
existing or hereafter arising, whether actual or contingent,



--------------------------------------------------------------------------------

whether known or unknown, foreseen or unforeseen, which Corautus may have or
allege to have against PMSI and its predecessors, successors-in-interest,
affiliates, property agents, subsidiaries, partners, agents, attorneys,
employees, members, directors, officers, shareholders, representatives,
consultants, parent corporations, divisions, successors and assigns pertaining
to, relating to, connected with, or arising out of the Lease, and/or the
termination thereof, and/or the tenancy arising out of the leasehold estate,
including any other matters or things done, omitted, claimed or suffered to be
done by Corautus relating to activities or relationships from the beginning of
time, through and including the date of this Agreement.

 

4.3    PMSI and Corautus acknowledge that they have been informed by their
attorneys and advisors of, and have read California Civil Code § 1542 and
understand the same. Said section reads as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

 

The Parties expressly abandon, release, waive and relinquish all rights and
benefits which they may acquire or have under Section 1542 of the California
Civil Code pertaining to the subject matter released by this Agreement. The
Parties acknowledge and represent that the terms of this release are contractual
and not a mere recital.

 

In connection with this waiver, the Parties acknowledge that they are aware that
facts may hereafter be discovered in addition to or different from those now
known or believed to be true with respect to this release, but that it is the
intention of each party, subject to the final sentence of Section 4.1, to hereby
fully, finally and forever release and discharge each other, and thus this
release shall remain in effect as a full and complete release, subject to the
final sentence of Section 4.1, notwithstanding the later discovery or existence
of any such additional or different facts.

 

5.    Time is of the Essence; Dismissal.    Corautus hereby acknowledges and
agrees that time is of the essence in the performance of its obligations under
this Agreement. Upon full execution of this Agreement, and the Warrant Agreement
described in subparagraph 2.5 above, PMSI agrees to execute and file a Request
for Dismissal of the action described in Paragraph B above.

 

6.    Release Not an Admission of Liability.    It is expressly understood,
acknowledged and agreed that by reason of entering into this Agreement, neither
PMSI nor Corautus admit, expressly or impliedly, any fact or liability of any
type or nature with respect to any matter whether or not referred to herein,
that neither PMSI nor Corautus have made any such admission, and that this
Agreement was entered into solely by way of compromise and settlement and that
they deny any liability and intend to merely avoid litigation and buy their
peace.

 

7.    Representations and Warranties of Parties.

 

7.1    Each of the Parties represents and warrants that except as otherwise
disclosed herein it has not made any assignment, sublease, transfer, conveyance,
or other



--------------------------------------------------------------------------------

disposition of the Lease, or interest in the Lease, or any claim, demand,
obligation, liability, or cause of action arising from the Lease, and will not
make any such disposition of the Lease prior to the Effective Date of this
Agreement.

 

7.2    Each of the Parties represents and warrants that no third parties,
including, but not limited to, any creditors, lenders or mortgagees, have any
right to prevent, approve or control in any manner the terms of this Agreement,
or the performance thereof, or that all such approval and controls have been
appropriately waived.

 

7.3    Each of the Parties represent and warrant that, as to such party: (i)
this Agreement is duly authorized, (ii) no other signature, act or authorization
is necessary to bind such entity to the provisions of this Agreement, (iii) the
parties named are all the necessary and proper parties (and the only such
parties required to execute this Agreement) and (iv) this Agreement does not
contravene any other obligations or restrictions to which such party is bound;

 

7.4    Each of the Parties represents and warrants that it has not entered into
any agreement with, or otherwise retained the services of, any real estate agent
or broker relating to this transaction, and that no commission shall be due or
owing as a result of this transaction.

 

7.5    The foregoing representations and warranties are included for the
reliance of the Parties, and all of such representations and warranties shall
survive the termination of the Agreement. Each party agrees to indemnify and
hold the other party harmless from and against any rights, claims, causes of
action or any demands of whatever nature and description, in law or in equity,
whether now known or unknown, suspected or unsuspected (including payment of
attorney’s fees and costs actually incurred whether or not litigation be
commenced), based on, in connection with, or arising out of any breach of the
representations and warranties contained in the foregoing Subparagraphs 7.1,
7.2, 7.3 and 7.4.

 

8.    Securities Representation of PMSI.

 

8.1    Sophistication.    PMSI is knowledgeable, sophisticated and experienced
in making, and is qualified to make, decisions with respect to investments in
securities representing an investment decision like that involved in the
purchase of this Agreement.

 

8.2    Investment Intent.    PMSI is acquiring the Shares for its own account
solely for the purpose of investment and not as a nominee or agent and not with
a view to, or for offer or sale in connection with, any distribution thereof.
PMSI shall not, directly or indirectly, offer, sell, pledge, transfer or
otherwise dispose of (or solicit any offers to buy, purchase or otherwise
acquire or take a pledge of) any of the Shares except in accordance with Section
2.6 of this Agreement, or as otherwise permitted under the Securities Act;
provided, however, that PMSI may transfer or pledge an interest in the Shares to
Lender in compliance with the Securities Act.

 

8.3    Information and Risk.    PMSI has requested, received, reviewed and
considered all information PMSI deems relevant in making an informed decision to
enter into this Agreement. PMSI has had an opportunity to discuss Corautus’s
business, management and financial affairs with its management and also had an
opportunity to ask questions of officers of



--------------------------------------------------------------------------------

Corautus that were answered to PMSI’s satisfaction, provided that such inquiries
do not impair the rights of PMSI to rely on the representations and warranties
of Corautus as set forth in Article 7.

 

(a)    PMSI recognizes that an investment in the Shares involves a high degree
of risk, including a risk of total loss of PMSI’s investment. PMSI is able to
bear the economic risk of holding the Shares for an indefinite period or
complete loss of the investment, and has knowledge and experience in the
financial and business matters such that it is capable of evaluating the risks
of the investment in the Shares.

 

(b)    PMSI has, in connection with PMSI’s decision to invest in the shares, not
relied upon any representations or other information (whether oral or written)
other than as set forth in the representations and warranties of Corautus
contained herein and publicly available information, and PMSI has, with respect
to all matters relating to this Agreement and the offer and sale of the Shares,
relied solely upon the advice of PMSI’s own counsel and has not relied upon or
consulted any counsel to Corautus.

 

8.4    Disclosures to Corautus.    PMSI understands that Corautus is relying on
the statements contained herein to establish an exemption from registration
under applicable federal and state securities laws. For purposes of the
requirements of state securities laws, PMSI represents that it is solely a
resident of the state of California and that the offer and purchase of the
Shares pursuant hereto has and will occur solely in such state.

 

8.5    Legends.

 

(a)    PMSI understands that, until such time as the Shares may be sold under an
effective registration statement under the Securities Act, or an exemption under
the Securities Act and applicable state securities laws, the Shares will bear a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of the certificates for such securities):

 

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Securities Act”), or under the
securities laws of any other jurisdiction. These securities have been acquired
for investment and not with a view to, or in connection with, the distribution
thereof. The securities may not be offered, sold, pledged, transferred or
assigned in the absence of an effective registration statement for the
securities under the Securities Act and applicable state securities laws, unless
sold pursuant to an exemption under the Securities Act and applicable state
securities laws.”

 

(b)    Such certificates shall not be required to contain such legend (i) while
a Registration Statement covering the resale of the Shares is effective under
the Securities Act, (ii) following any sale of the Shares pursuant to Rule 144,
or (iii) if the Shares are eligible for sale under Rule 144(k). Following the
effective date of the Registration Statement or at such earlier time as a legend
is no longer required for certain Shares, Corautus will use commercially



--------------------------------------------------------------------------------

reasonable efforts to, no later than five (5) trading days following the
delivery by PMSI to Corautus or its transfer agent of a legended certificate
representing such securities, deliver or cause to be delivered to PMSI a
certificate representing such securities that is free from all restrictive and
other legends.

 

9.    Miscellaneous.

 

9.1    Recitals.    PMSI and Corautus hereby incorporate herein by reference, as
though set forth in full, Paragraphs A through D above.

 

9.2    Attorneys’ Fees.    In the event any party commences litigation for
judicial interpretation, enforcement, termination, cancellation or rescission of
this Agreement, or for damages for the breach thereof, the prevailing party
shall be entitled to recover its reasonable attorneys’ fees and costs incurred
in connection with any such action.

 

9.3    Governing Law.    This Agreement is governed by and shall be construed in
accordance with the laws of the State of California.

 

9.4    Severability.    In the event any term, covenant, condition, provision or
agreement herein contained is held to be invalid, void or otherwise
unenforceable by any court of competent jurisdiction, the fact that such term,
covenant, condition, provision or agreement is invalid, void or otherwise
unenforceable, shall in no way effect the validity or enforceability of any
other term, covenant, condition, provision or agreement herein contained.

 

9.5    Assigns and Heirs.    This Agreement, and each and every term and
provision herein, shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective legal representatives,
successors and assigns.

 

9.6    Further Actions.    From time to time, each party will execute and
deliver such further instruments and will take such other actions as the other
parties may reasonably request in order to discharge and perform their
obligations and agreements hereunder.

 

9.7    Counterparts.    This Agreement may be executed in one or more
counterparts, all of which shall constitute a single agreement and each of which
shall be deemed an original for all intents and purposes.

 

9.8    Notices.    Unless otherwise provided herein, all notices and other
communications required or permitted under this Agreement shall be in writing
and shall be mailed by United States first-class mail, postage prepaid, or
delivered personally by hand or by a nationally recognized courier addressed to
the party to be notified at the address set forth below or at such other address
as such party may designate by ten (10) days advance written notice to the other
parties thereto.

 

Corautus:   

Corautus Genetics Inc.

Attn: Richard Otto

75 Fifth Street, Suite 313

Atlanta, GA 30308



--------------------------------------------------------------------------------

PMSI:   

                                                     Andrew M. Kaplan

                                                     Pacific Management
Services, Inc.

                                                     4365 Executive Drive, Suite
250

                                                     San Diego, CA 92121

 

                                                     With a copy to:

 

                                                     Daniel J. Ryan

                                                     Veralliance Properties,
Inc.

                                                     8910 University Center
Lane, Suite 630

                                                     San Diego, CA 92122

 

Unless changed by PMSI, bank wire instructions to PMSI are attached on Exhibit
“3” hereto and incorporated herein by this reference.

 

Notices will be deemed given on the date of delivery by hand or by such courier
or the third day after mailing as set forth above.

 

9.9    Entire Agreement.    This Agreement constitutes the entire agreement
between the Parties hereto, pertaining to the subject matter hereof, fully
supersedes any and all prior understanding, representations, warranties and
agreements between the Parties hereto, or any of them, pertaining to the subject
matter hereof, and may be modified only by written agreement signed by all of
the parties hereto. The terms of this Agreement may not be contradicted by
evidence of prior or contemporaneous agreement(s) and the Parties hereto either
intend or agree that no extrinsic evidence may be introduced in any judicial or
quasi-judicial proceeding, if any, involving this Agreement.

 

9.10    Voluntary Agreement.    The Parties hereto, and each of them, further
represent and declare that they have carefully read this Agreement and know the
contents hereof and that they have signed the same freely and voluntarily and
each party has relied upon its own examination of the full Agreement and the
provisions hereof and counsel of its/their own advisors. They further declare
and represent that no promise, inducement or agreement not herein expressed has
been made to them, and that this Agreement contains the entire agreement between
the Parties hereto and that the terms of this Agreement and settlement are
contractual and not a mere recital.

 

9.11    Facsimile.    This Agreement may be executed by facsimile of one or more
parties delivered to the other parties (or to the counsel thereto) and the
facsimile signature(s) shall constitute delivery of this Agreement. A fully
executed facsimile may constitute an original in the event the original
Agreement has been lost or misplaced.

 

9.12    No Third-Party Rights.    Except as otherwise provided in Section 4.1
and 4.2 hereof, this Agreement constitutes a contract between PMSI and Corautus
and is not to be



--------------------------------------------------------------------------------

construed in any manner as a contract for the benefit of any third party.
Subject to the foregoing, this Agreement is not a third-party beneficiary
contract.

 

9.13    Security Deposit.    Corautus waives any right or interest in the
Security Deposit and acknowledges that the Security Deposit has been
relinquished to PMSI and that Corautus is not entitled to any credit or offset
with respect to the Settlement Sum set forth above.

 

9.14    Dismissal.    PMSI agrees that upon full execution of this Agreement it
will cause the dismissal without prejudice of the Complaint.

 

ALL PARTIES REPRESENT AND WARRANT THAT THEY HAVE READ THE FOREGOING; THAT THEY
HAVE TAKEN THIS AGREEMENT TO OUTSIDE COUNSEL OF THEIR CHOICE; AND THAT THEY ARE
SIGNING THIS AGREEMENT FREELY AND VOLUNTARILY, INTENDING TO BE BOUND BY ITS
TERMS AND CONDITIONS.

 

DATED: November 7, 2003

 

PMSI BARNES CANYON, LLC, a California limited liability company

By: Pacific Management Services, Inc., a California corporation  (Manager)

By: /s/ Andrew Kaplan

Andrew Kaplan, President

 

DATED: November 7, 2003

 

CORAUTUS GENETICS INC., a Delaware corporation, formerly known as GENSTAR
THERAPEUTICS CORPORATION, a Delaware corporation

By: /s/ Richard E. Otto

            Richard E, Otto

Its: President and CEO

 

SUBMITTED BY:

 

LOWELL & ROBBIN

 

By: /s/ David S. Robbin

David S. Robbin, Esq.

Attorneys for PMSI BARNES CANYON,

LLC, a California limited liability company

 

APPROVED AS TO FORM AND CONTENT:

 

McKENNA LONG & ALDRIDGE LLP



--------------------------------------------------------------------------------

By: /s/ Robert E. Tritt

Robert E. Tritt, Esq.

Attorneys for CORAUTUS GENETICS,

INC., a Delaware corporation, formerly

known as GENSTAR THERAPEUTICS

CORPORATION, a Delaware corporation